Per Curiam.
At the conclusion of this contested divorce action, the trial judge made exhaustive written findings of fact which were the basis of his conclusion that defendant had been guilty of extreme cruelty toward plaintiff. The judgment of divorce awarded custody of the two minor children to plaintiff, required him to pay support for them when they were in the custody of defendant, divided the property about equally, and required plaintiff to pay an attorney fee to defendant’s attorney.
*153Thereafter, defendant changed attorneys, moved for a new trial and a change of venue. This motion was denied and defendant appeals from that denial and from the judgment of divorce.
Our de novo review of this record does not convince us that we would have made findings different than those made by the trial judge had we sat in his place. Those findings are supported in the record and constitute a legal basis for the judgment entered below. This precludes a finding by this Court that the trial judge abused his discretion in denying defendant’s motion for new trial and change of venue. Any further discussion of this case would be wholly academic and would serve no jurisprudential purpose.
Affirmed but without costs.